Title: To John Adams from Arthur Lee, 12 April 1780
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      L’Orient April 12th. 1780
     
     I am obliged to you for yours of the 31st. which I received by Capt. Landais. You will have perceived by my last, that what you write relative to an application to Mr. Grand was what struck me upon reflection. Far from wishing to involve you with such People, I am clearly of opinion that it never will be for your honor or interest, or those of the public, to have any connection with them. The character you are in, will introduce you to the best families in Paris; and if you shoud ever want their advice or influence in transacting the public business, I am sure they will give it. There is not a man upon earth of more honor, worth, and wisdom, than Count Sarsfield; nor any one who woud more readily promote the success of your Mission for the benefit of our Country. The Men who have hitherto been permitted and encouraged to meddle with our affairs, and even presume to direct them, are fit only for such dirty and dishonest jobs as fitting out the Bon Homme Richard, or robbing dispatches. And as I am very sure you will have no such jobs for them, I am most convinced, and my regard for you and the public makes me venture to offer it as my opinion, that you will with difficulty escape the injuries which I have experienced, if you have any society or connection with them. Your character places you in a Sphere far above them; and beleive me, your honor and success are greatly concernd in not discending from it as others have done.
     I wrote to Mr. Grand himself, and, with a very puppyish preamble, received the following answer, “Je suis faché de ne pouvoir vous donner une explication telle que vous la desireriez, parceque je ne puis vous dissimuler, ni a moi, qu’il etoit connu que vous n’aviez pas la confiance de la Cour, je puis même en être convenu sans avoir cru vous faire tord, avec gens qui le savoient aussi bien, et peut être meux que moi; mais ce n’etoit pas une chose assez agréable pour la dire, et encore moins l’ecrire sans avoir une vocation expresse.”
     We have not yet any prospect of the Crew being paid their wages and prise money; nor of our going this three weeks.
     My Compliments to Mr. Dana.
     
      Adieu
      A. Lee
     
    